Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00103-CR



              IN RE ROMARCUS DEON MARSHALL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 833880

                        MEMORANDUM OPINION

       On February 3, 2015, relator Romarcus Deon Marshall filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Kristin M. Guiney, presiding judge of the 179th District Court of Harris
County, to respond to his motion for appointment of counsel regarding DNA
testing.
       We ordered the Harris County District Clerk to file with this court a
supplemental record of the proceedings concerning relator’s request for counsel for
the purposes of DNA testing. The record reveals that on May 12, 2014, relator
filed his motion for the appointment of counsel regarding DNA testing. The trial
court appointed Jerome Godinich as relator’s counsel on May 13, 2014. The trial
court adopted the State’s proposed findings of fact on October 17, 2014, among
which included findings that (1) because DNA testing of the available evidence
would neither determine the identity of the person who committed the offense nor
exculpate relator, he had not met the requirements of Chapter 64 of the Code of
Criminal Procedure;1 and (2) relator is not entitled to additional forensic DNA
testing under Chapter 64. Consequently, relator’s request for relief is moot.

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                          PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
         See Tex. Code Crim. Proc. art. 64.03(a)(2)(A) (West Supp. 2014) (providing that a
convicting court may order forensic testing under this chapter only if, among other requirements,
the convicted person establishes by a preponderance of the evidence that the person would not
have been convicted if exculpatory results had been obtained through DNA testing).
                                               2